Citation Nr: 9914137	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-35 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

The propriety of the assignment of an initial evaluation of 
30 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran had periods of active service from April 1986 to 
May 1988, from December 1990 to June 1991 and from August 
1991 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which awarded service connection for bipolar 
disorder and assigned a 10 percent evaluation.  The veteran 
filed a timely appeal of that determination.  


FINDINGS OF FACT

1.  The evidence of record dated prior to November 7, 1996, 
revealed more than moderate but less than rather large 
impairment of social and industrial adaptability.

2.  The evidence of record dated on or after November 7, 
1996, revealed that from December 2, 1997, the veteran's 
bipolar disorder resulted in severe impairment of social and 
industrial adaptability and occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 70 percent evaluation for bipolar disorder 
have been met as of December 2, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9432 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that a March 1993 
rating decision granted service connection for bipolar 
disorder and assigned a 10 percent evaluation.  In February 
1994, following the veteran's presentation of testimony 
before an RO hearing officer, the RO issued a rating decision 
which increased the disability evaluation for the veteran's 
service-connected bipolar disorder to 30 percent.  The Board 
notes that in a claim for an increased rating, "the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet.App. 35, 38 (1993).  There is nothing in the record to 
show that the veteran expressly stated that she was only 
seeking a 30 percent rating for bipolar disorder.  In fact, 
the veteran has indicated that a 100 percent evaluation may 
be in order.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (1998).  Therefore, the issue 
of an increased rating for bipolar disorder remains in 
appellate status.

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

A February 1992 psychosocial evaluation revealed that the 
veteran complained of poor memory, described mood swings 
which consisted of "highs lasting about a week," and 
indicated that her first real relationship was with her third 
husband who killed himself four years earlier (in 1998) after 
five years of marriage.  The veteran reported that she fell 
into a "deep depression" following his suicide and received 
outpatient treatment at that time, to include medication 
(Lithium and Prozac).  The present diagnostic impression was 
affective disorder, cyclocymic.    

In December 1992, the veteran was hospitalized for bipolar 
disorder at which time it was noted that she had had few 
manic episodes, but many depressive episodes.  The veteran 
described panic attacks, racing thoughts, decreased memory 
and concentration.  Her affect was somewhat blunted and her 
mood mildly depressed.  Upon discharge, she was diagnosed 
with depressed phase of bipolar illness, panic disorder, and 
polysubstance abuse and dependence.  In addition, she had an 
Axis II diagnosis of personality disorder with mixed features 
(unstable marriage, multiple children, attracted abusive 
husbands).  She was assigned a Global Assessment of 
Functioning (GAF) score of 55 with the highest GAF score in 
the past year of 65. 

Outpatient treatment records dated in September 1993 reveal 
an increase in panic attacks and depression early in the 
month, followed by stabilization later that month.  During an 
October 1993 hearing before the RO staff, the veteran 
indicated that her manic episodes were well controlled with 
Lithium.  She noted biweekly therapy sessions and described 
her main problem as depression and daily panic attacks.  
According to the veteran, she had thoughts of suicide, 
irritability, and loss of appetite.  She testified that her 
use of alcohol was viewed by her therapist as self-
medication.  The veteran also noted that her medication made 
it difficult for her to drive and she became anxious around 
crowds.  She indicated that she had a live-in boyfriend of 
two years and one friend with whom she had little contact.  
She also noted that from March to June 1993 she was a library 
volunteer, but left because she felt "uncomfortable."  The 
veteran indicated her desire to return to school, but noted 
that she might not be able to handle the stress at the 
current time.   

During a December 1993 VA examination, the veteran indicated 
increased anxiety attacks and feelings of isolation.  She 
noted that she saw a psychiatrist every three weeks and a 
social worker twice a week.  In addition, she indicated an 
increase in medication and noted that she was "plagued by 
thoughts of suicide."  A significant history of marijuana 
use since the 1960's was noted, along with a period of 
overuse of alcohol; however, the veteran asserted that she 
had not used alcohol in over a year.  She indicated that she 
did housework and read, but had problems concentrating.  She 
noted no manic episodes since 1991.  Examination revealed no 
clinical evidence of illness.  The veteran seemed generally 
organized, and her answers were brief and appropriate.  The 
veteran was diagnosed with anxiety condition with panic 
attacks; bipolar disorder by history, with an Axis II 
diagnosis of substance dependent personality traits.  She was 
assigned a GAF score of 60.    

In a statement dated in May 1994, the veteran's social worker 
offered her professional opinion that the veteran was 100 
percent occupationally disabled.  The social worked indicated 
that the veteran had been under her care since her discharge 
from inpatient psychiatric treatment in December 1992 and her 
treatment consisted of weekly (or twice weekly when her 
depression was severe) individual psychotherapy.  It was 
noted that the veteran also was followed by a VA psychiatrist 
for medication management.  The social worker referred to the 
veteran's life-long history of employment instability and 
indicated that her ability to maintain a job was impaired by 
numerous factors to include frequent and unpredictable mood 
shifts and impaired memory function.  It was noted that until 
February 1994, the veteran was unemployable due to a 
persistent, severe depression, with periods of suicidal 
preoccupation, nearly constant depressive ruminations and 
lack of energy and motivation.  In February, with a change of 
medication, improvement was noted and, thereafter, she 
successfully obtained two jobs.  The first, in a nursing 
home, proved too stressful and she left shortly after the 
training period.  The second, and current job, was as a 
photographer trainee; however, memory problems currently 
interfered with that position and it appeared that she would 
lose this position shortly.   

During an April 1995 VA examination, the veteran complained 
of poor memory, but noted that her manic depressive symptoms 
were generally under control with periodic lapses.  Daily 
medications included Lithium, 1200 mg.; Prozac 10 mg.; and 
Clonazepam (Klonopin).  She indicated frustration with her 
inability to maintain employment, although she noted that she 
currently worked three 4-hour days making archery bow 
strings.  According to the veteran, she had not used drugs or 
alcohol in recent times.  Objectively, the veteran appeared 
poised and demonstrated a mildly negative affect.  She did 
not appear symptomatic to a psychiatric degree.  The veteran 
was diagnosed with anxiety condition with panic attacks; 
bipolar disorder by history, with an Axis II diagnosis of 
substance-dependent personality traits.  She was assigned a 
GAF score of 70.   

VA psychiatric outpatient treatment records dated from 
September 1994 through May 1996 reveal overall mild to 
moderate depression, with complaints of memory lapses and 
occasional panic attacks.  During the period May through July 
1995, the veteran appeared much better and indicated that she 
enjoyed both school and work.  She noted that it was good for 
her to have some structure in her life.  However, in August 
1995, the veteran had acute depressive symptoms, to include 
increased anxiety and a suicide gesture in the clinic.  It 
was noted that the veteran's coping skills related to her 
personality disorder were involved in her recent 
decompensation.  

She was hospitalized in September 1995 with suicidal 
ideations, to include cutting herself with a razor.  Once her 
acute distress episode was overcome, she was noted to be 
well-groomed, with spontaneous and fluent speech of normal 
rate and rhythm.  Her mood was depressed and her affect 
restricted, but congruent to mood.  Her thought processes and 
content were normal and she had no hallucinations or 
delusions.  She showed good insight and admitted herself 
voluntarily for safety reasons.  During her stay, she left on 
a weekend pass and when she returned she announced that she 
was ready to continue with college and wanted to work through 
the relationship with her boyfriend (in effect, she wanted 
him to leave).  She was released in stable condition and it 
was noted that it was safe for her to return to school.  Her 
GAF score at that time was 40. 

VA outpatient treatment records indicate that in October and 
November 1995, the veteran's condition appeared to improve 
and it was noted that her affect appeared to relate more to 
core identity conflicts and inadequate coping skills rather 
than mood instability.  Throughout this period, the veteran 
and her boyfriend were having serious problems; once her 
boyfriend moved out the veteran reported decreased stress and 
anxiety.  However, in February 1996, the veteran had another 
bout of depression which seemed to lessen by April 1996.

In July 1996, the veteran underwent another VA psychiatric 
examination.  At that time, she noted frustration regarding 
her inability to find work and indicated that recently she 
moved to Wyoming to study photography with her daughter, but 
now her daughter wanted to return to California.  The veteran 
reported increased cycling of mood from depression to 
hypomanic or manic states.  She indicated that these cycles 
typically lasted from a few days to a few weeks and occurred 
five or six times a year.  She described her manic phases 
which included pacing, riding around with friends, and 
spending money with poor judgment.  Her depressed phases 
included suicidal ideation and a sense of inertia.  

According to the veteran, her condition had worsened and she 
believed she could not hold a job because of her mood swings.  
She noted that although she did well in a structured school 
setting, she had difficulty applying her learning to real 
world work environments.  She indicated that her last 
employment was five months earlier where she worked "under 
the table" for a businessman for two to three months.  She 
noted that she should have been fired as a result of many 
mistakes she made, but was able to maintain the job for as 
long as she did because of her boss's "infatuation" with 
her.

The veteran's mood was dysphoric and anxious.  Her affect was 
somewhat brittle.  She noted that during a manic phase, she 
paced the floors all night and had a decreased appetite, but 
in a depressed phase she slept and ate too much.  The veteran 
reported that her interests included photography, reading and 
going out with friends; however, she had trouble with reading 
and photography because of her problems with comprehension 
and concentration, respectively.  She complained of chronic 
suicidal ideation with her last attempt in October 1995 which 
precipitated her last hospitalization.  She denied current 
active intent to hurt herself or anyone else. 

The veteran's thought processes were relevant without any 
marked looseness of associations or flight of ideas.  The 
veteran denied any visual or auditory hallucinations; she 
reported a vague tendency to think that she heard noises or 
sounds in her environment, but she said they were not 
distinct and she was not sure where they came from.  Memory 
appeared to be intact for immediate, recent and remote 
events, although she described herself as chronically 
vulnerable to problems concentrating and remembering things 
while on the job. 

It was noted that the veteran described classic symptoms of 
cycling mood typical of a bipolar disorder.  In addition, it 
was noted that she had a prominent dependent personality 
disorder, which combined with her mood to interfere with her 
ability to relate to other persons who were not taking care 
of her in some kind of parental or supervisory way.  The 
examiner opined that the veteran had a difficult time feeling 
good about herself and her ability to direct and organize her 
own life activities.  However, it was noted that this was not 
just related to her bipolar disorder, but also to her 
dependent personality features.  It further was indicated 
that the veteran had significant difficulties sustaining 
employment, which was in part due to poor concentration and 
variable attention span which went along with her mood 
disorder.  In addition, the examiner noted that the veteran 
probably would have difficulty sustaining any type of long 
term relationships that were reciprocal or healthy in nature 
because of her dependency traits.          

In a September 1996 statement, the veteran reported 
difficulty with comprehension and concentration.  She 
indicated that she recently married because she could not 
manage her finances or correspondence.  She noted that she 
often was confused and did not like to leave her house 
because she might have a panic attack.  

VA individual and group therapy notes dated from June 1997 to 
June 1998 indicate periods of depression and anxiety, 
occasional alcohol abuse, and ongoing problems with family 
and work.    

On December 2, 1997, the veteran was admitted to a private 
hospital presenting with depression and suicidal ideations.  
It was noted at that time that she was separated from her 
fourth husband and currently worked as a waitress.  Recent 
stressors of homelessness and other emergencies were noted.  
The veteran, however, believed that her depression was not 
related to these stressors.  In addition, she noted 
difficulty sleeping, poor concentration, poor memory, 
decreased energy and persistent suicidal ideations.  Mental 
status examination upon admission revealed good hygiene, 
depressed mood, blunted affect, fair eye contact, and speech 
that was slow in rate and low in volume.  Thought processes 
were goal directed with no delusions or hallucinations.  She 
denied suicidal or homicidal ideations on initial evaluation.

During her hospital stay, the veteran recognized her problem 
of alcoholism and felt that her life would not improve until 
she dealt with that problem.  On the day of discharge, the 
veteran felt her mood had improved markedly.  Mental status 
examination at that time indicated broad affect, good eye 
contact, speech normal in rate and volume, and goal-directed 
thought processes.  No delusions or hallucinations were noted 
and the veteran denied any suicidal or homicidal ideations.  
The veteran was diagnosed with bipolar disorder, depressed; 
marijuana abuse; alcohol abuse; and panic attacks.  An Axis 
II diagnosis of histrionic personality disorder was noted and 
a GAF score of 55 was assigned (compared to the GAF score of 
40 assigned upon admission).    

Later in December 1997, the veteran underwent VA psychiatric 
examination.  It was noted that she currently was unemployed 
and had been so since the last rating examination.  She 
indicated that she had VA vocational rehabilitation training 
in the area of photography and that she was successful in 
that area, but was unable to translate her training into 
employment.  She noted that she had manic or depressive 
episodes approximately once a month, but was vague about the 
duration of these episodes.  She described her mood as "down 
and depressed," with feelings of withdrawal, low self-
esteem, dreams which disturbed sleep, decreased appetite but 
no weight loss, no suicidal or homicidal ideations, no 
auditory or visual hallucinations (although she noted hearing 
her own thoughts in the past week), and no paranoid delusions 
but problems trusting people.  She noted that her panic 
attacks were less frequent and severe than in the past and 
she indicated that her panic attack was a milder feeling of 
terror.  She indicated that her anxiety state lasted for one 
to two hours every day while working.  Her only avoidance 
symptom was never driving on a freeway.  She reported 
increased consumption of alcohol in the last four months 
(four to six drinks of straight liquor approximately twice a 
week) and also reported that she smoked marijuana 
occasionally.  In addition, she indicated that she drank 
approximately 10 cups of coffee a day.    

Mental status examination revealed mild psychomotor 
retardation.  She was very circumstantial in her conversation 
and needed to be interrupted.  Although she made a conscious 
effort to provide requested information she frequently said 
that she could not remember or that she was confused.  There 
was no evidence of psychosis in thought content.  No suicidal 
or homicidal ideations were noted.  Short-term memory and 
recall were three out of three.  The veteran was diagnosed 
with bipolar affective disorder, type one, depressive phase - 
mild; alcohol and marijuana abuse; and panic attacks, in 
partial remission.  The Axis II diagnosis was rule out 
borderline personality traits and she was assigned a GAF 
score of 50.  The examiner noted that a diagnosis of 
borderline personality could not be confirmed when the 
veteran was in a depressed or manic phase.  In addition, it 
was noted that caffeine intake could be compounding the 
veteran's anxiety problems.  According to the examiner, all 
of these things (bipolar disorder, personality disorder, 
caffeine abuse and alcohol abuse) could be contributing to 
the veteran's impairment in social and occupational 
functioning.

Toward the end of December 1997, the veteran was admitted to 
a VA hospital from the Emergency Room with the complaint of 
acute depression and suicidal ideations.  She reported a 
deterioration of mood over the past week precipitated by 
increasing social stressors, including conflict with her 
husband, daughter, and her possibly relapsing to alcohol 
abuse.  She noted that over a period of seven to ten days she 
had felt markedly depressed and started to have intense 
suicidal ideas and, on the day of admission, she felt that 
she might harm herself so she contacted the authorities.  

At the time of admission, the veteran was relatively 
cooperative, but she often declined to speak.  She was 
reasonably groomed, but appeared mostly anxious.  Speech was 
normal, mood was anxious and depressed with congruent affect.  
There were no delusions or hallucinations, but she was 
expressing active suicidal ideas.  She denied any homicidal 
ideas.  Cognition was intact, and insight was good.  Over the 
next two or three days the veteran was evaluated further and 
found to be continuously very depressed and very withdrawn.  
She expressed recurrent thoughts of suicide and showed a poor 
appetite.  Prozac was increased to 40 milligrams daily.  
Thereafter, the veteran complained of increased anxiety, 
along with dizziness and nausea.  Her Prozac dosage was 
reduced to 20 milligrams daily and within 24 hours she noted 
a reduction in anxiety and a resolution of dizziness and 
nausea.  With continued medication, the veteran's mental 
state started to improve to a point where she was no longer 
suicidal and her depression had significantly improved.  The 
veteran was discharged in relatively stable condition with 
her husband.            

In January 1998, the veteran again was admitted to a private 
hospital at which time she revealed suicidal ideations.  
Mental status examination upon entry revealed that the 
veteran was withdrawn and uncooperative.  Her speech was 
abrupt and she responded to questions in monosyllables.  She 
described her mood as "depressed."  She had feelings of 
hopelessness, guilt and worthlessness.  There were no 
perceptual abnormalities, but judgment was impaired and she 
had partial insight.  Cognitive functions were within normal 
limits.  During hospitalization, the veteran was placed on 
general suicide precautions.  She expressed suicidal 
ideations, but expressed no plans.  She noted that if she 
could find a place to live apart from her husband and 
daughters, she would feel better.  It was arranged for 
transfer to the VA Partial Program for a month to provide her 
with a place to stay and counseling for alcohol dependence.  
Two days prior to discharge her mood was much improved.  She 
indicated that she wanted to give life another chance.  Her 
GAF score upon discharge was 61 to 70.

VA group therapy notes dated from March through May 1998 
indicate that the veteran attended daily therapy sessions and 
participated on a sporadic basis.  She discussed her feelings 
of sadness, anger and guilt.  She occasionally fell asleep 
during sessions.      

In June 1998, the veteran submitted a statement in which she 
discussed her vocational rehabilitation training and 
subsequent employment one year earlier.  She indicated the 
stress and paranoia she felt at her job and noted that she 
made many mistakes and had experienced increasing episodes of 
mania and depression.  After losing that job, she waitressed, 
but after approximately 6 weeks she began to experience 
severe panic and since March had been in daily treatment.  
Thereafter, she worked for seven weeks in another restaurant, 
but again left after experiencing panic at work.  

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (1998).  
The VA has the duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include bipolar disorder, as set 
forth in 38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected bipolar disorder. 
However, as the revised regulations in this case do not allow 
for their retroactive application prior to November 7, 1996, 
the Board cannot apply the new provisions prior to that date.  
Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) 
(Haywood v. West, No. 97-25).  In other words, the Board must 
review the evidence dated prior to November 7, 1996, only in 
light of the old regulations, but must review the evidence 
submitted on or after November 7, 1996, under both the old 
and newly revised regulations, using whichever version is 
more favorable to the veteran.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Adjectival descriptions such as "severe" 
were not determinative of the degree of disability, rather 
the report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative.  38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9206, Note (1) (1996).

A 30 percent evaluation was warranted where there was 
definite impairment of social and industrial adaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9206.  The term 
"definite" was defined by the VA General Counsel as 
"distinct, unambiguous, and moderately large in degree," 
which represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  See also Hood v Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation was warranted where there was 
considerable impairment of social and industrial 
adaptability. A 70 percent evaluation was warranted where 
there was symptomatology less than that required by a 100 
percent evaluation but such as to produce severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was warranted where there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).

Under the revised schedular criteria, a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9432 (1998).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   38 C.F.R. § 4.130, Diagnostic Code 9432 
(1998).  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

As noted previously, the Board must review the evidence dated 
prior to November 7, 1996, only in light of the old 
regulations, but must review the evidence submitted on or 
after November 7, 1996, under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran.  After a thorough review of the probative evidence, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that a 70 percent evaluation for bipolar 
disorder is warranted from December 2, 1997.  

Specifically, the Board finds that the evidence of record 
dated prior to November 7, 1996, does not meet the criteria 
for an evaluation in excess of 30 percent under the  "old" 
regulations.  In sum, the evidence dated prior to November 7, 
1996, reveals that the veteran's bipolar disorder manifested 
itself primarily through mild to moderate depressive episodes 
and panic attacks with manic episodes well-controlled by 
medication.  Although this evidence revealed that the veteran 
was hospitalized on two occasions, there was a significant 
time period between such hospitalizations (December 1992 and 
September 1995).  Moreover, VA examinations in December 1993 
and April 1995 revealed no significant psychiatric 
symptomatology (diagnoses of bipolar disorder were by 
history) and VA examination in July 1996 indicated that many 
of the veteran's difficulties with employment and social 
relationships were related to her dependent personality 
features.  In addition, the Board notes that the veteran 
primarily was assigned GAF scores from December 1992 through 
November 7, 1996, from 40 to 70, to include one GAF score of 
40 and one of 70.  The majority of the scores fell between 50 
and 60.  See Carpenter v. Brown, 8 Vet. App. 240 (1995) 
(indicating that a GAF score between 55 and 60 indicates 
moderate difficulty in social functioning).

The Board notes the May 1994 statement from the veteran's 
social worker in which it was indicated that the veteran was 
100 percent occupationally disabled.  As noted, the record 
shows that the veteran had difficulty in securing and 
maintaining employment; however, the record also indicates 
that she was able to work at times.  Moreover, the record 
does not support the social worker's opinion that until 
February 1994, the veteran was unemployable due to a 
persistent, severe depression, with periods of suicidal 
preoccupation, nearly constant depressive ruminations and 
lack of energy and motivation.  As noted, VA examination in 
December 1993 revealed no clinical evidence of illness and 
the veteran was assigned a GAF score of 60.  In addition, the 
record indicates that the veteran's nonservice-connected 
dependent personality disorder and history of alcohol abuse 
played a large role in her social and industrial impairment.  
Accordingly, the Board finds that pursuant to the criteria in 
effect on November 6, 1996, and before, the evidence of 
record dated prior to that time does not indicate 
considerable impairment of social and industrial adaptability 
due solely to bipolar disorder and, therefore, an evaluation 
in excess of 30 percent is not warranted for bipolar disorder 
at that time. 

However, the Board notes that, after resolving all reasonable 
doubt in favor of the veteran, the evidence of record dated 
on or after November 7, 1996, reveals that a 70 percent 
evaluation for bipolar disorder is warranted from December 2, 
1997, based on both the old and new criteria.  This evidence 
reveals a significant increase in hospitalizations beginning 
on December 2, 1997, with an additional hospitalization later 
that same month and another one in January 1998.  The record 
shows that the veteran's depression and preoccupation with 
suicidal ideation greatly increased beginning with her 
hospitalization on December 2, 1997.  The Board recognizes 
that some of the veteran's difficulties might be related more 
to her dependent personality disorder and history of 
substance abuse; however, the Board resolves all reasonable 
doubt in favor of the veteran and finds that as of the 
December 2, 1997, hospitalization, the evidence revealed 
severe impairment of social and industrial adaptability and 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

That being said, however, the Board notes that the evidence 
of record dated from December 2, 1997, and thereafter does 
not support an evaluation in excess of 70 percent for bipolar 
disorder under either the "old" or "new" criteria based on 
evidence submitted on or after November 7, 1996.  In this 
regard, the evidence does not show active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  Moreover, pursuant to the criteria in effect 
on November 7, 1996, and thereafter, the evidence does not 
show total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

Therefore, as the veteran's condition does not meet the 
requirements for a 50 percent schedular evaluation, as set 
forth in the "old" criteria based on evidence submitted 
prior to November 7, 1996, or the requirements for a 100 
percent evaluation as set forth in either the "old" or 
"new" criteria based on evidence submitted on or after 
November 7, 1996, the Board finds that a 30 percent 
evaluation prior to December 2, 1997, and a 70 percent 
evaluation from that time on adequately reflect the level of 
disability associated with the veteran's bipolar disorder.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered whether or not they were raised by the 
veteran.  See Schafrath, 1 Vet. App. at 593 (1991).  In the 
present case, there is no showing that the veteran's bipolar 
disorder has caused marked interference with employment or 
necessitated frequent periods of hospitalization (beyond that 
contemplated in the assigned evaluation and discussed above).  
In the absence of factors such as those noted above, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) are not met.


ORDER

Subject to the laws governing the award of monetary benefits, 
a 70 percent evaluation for bipolar disorder is granted from 
December 2, 1997.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

